IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

STEVEN BALDWIN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5769

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 17, 2015.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Steven Baldwin, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C. J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.